Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.
DETAILED ACTION
2.	This office action is a response to amendments submitted on 08/18/2020. 
3.	Applicant's arguments with respect to claim 1 have been considered but they are moot in view of a new ground of rejection. 
4. 	Claims 1 and 3-5 are presented for examination.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the DC non-motive power is applied until the rotor motion ceases and the higher static friction in the drivetrain is sufficient to prevent further movement of the drivetrain”. The word sufficient is vague and unclear since it does not represent a positive limitation that will comply with a defined action for every time. The word sufficient leads the claims to open and undefined possibilities such has sufficient or if it is enough to meet the needs of a situation or to meet the proposed purpose under circumstances or actions under a given event that are not defined. 
Corrections are required. 
Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Abts et al. (US 20150351335 A1) in view of Keller et al. (US 5424622 A).
In regards to claim 1, Abts shows and discloses a self-propelled irrigation system having at least one span and a drive tower (1, Fig. 1), wherein the drive tower comprises: 

a drive motor (i.e. span motor 38), wherein the drive motor is connected to apply torque to a drive shaft (pars. 6, 57); wherein the drive shaft is connected to a least one drive wheel (i.e. 36); wherein the drive motor is a 3-phase induction motor (pars. 6, 57); 
wherein the power supplying circuit (67) is configured to supply AC motive power to the drive motor when the drive controller signals the ON condition (i.e. typically, 3-phase, 480 volt AC (alternating current), to the span motors, pars. 6, 57);
wherein the power supplying circuit (67) is configured to supply motive power to three phases of the drive motor (par. 52); 11DocuSign Envelope ID: 5D31CA1C-D37E-4335-BCF9-097FE3DCE4F8 Attorney Docket No. 16635-21USU1
Abts does not explicitly discloses wherein the power supplying circuit is configured to supply DC non-motive power to at least one phase of the motor when the drive controller signals the OFF condition; wherein the application of non-motive power impedes  the drive shaft from turning until the DC non-motive power is removed.
However, Keller further discloses a system and method for dynamically braking a motor
wherein the application of the DC non-motive power is applied at a pre-determined interval after the motive power is removed from the drive motor (i.e. If, once the motor is running, the sense leads 16 and 16' sense that the power supplied to the motor has been cut off (e.g., by activation of the STOP button) the control leads provide an indication to the dynamic brake that a braking cycle should be instigated. The dynamic brake assembly will use the power it receives from the power lines to generate direct ("DC") current. This direct current is then injected, through motor input lines (a) 
wherein the DC non-motive power is applied until the rotor motion ceases and the higher static friction in the drivetrain is sufficient to prevent further movement of the drivetrain (i.e. Holding Brakes--where the brake, when activated, continuously supplies DC current to the motor to prevent it from rotating (when the START button is activated, the brake releases. Also PRE -MAGNITUDE PROCESSING routine determines the magnitude of the DC current that will be injected into the motor for braking purposes. Because the magnitude of the DC braking current depends on whether the STOP or the E-STOP control switch has been activated, the control logic first determines whether the E-STOP flag is set (i.e., whether the E-STOP control switch has been activated, col. 5 , lines 5-45).
Hence, given the teaching of Keller it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the system of Abts to further apply a DC signal to the phases to provoke a quick stop or braking of the motion and to secure or maintain the stop operation until is further released, consequently improving the system reliability during stop state, improve protection during idle state and provide a quicker stop response. 

8.	Claim is rejected under 35 U.S.C. 103 as being unpatentable over Abts et al. (US 20150351335 A1) in view of Keller et al. (US 5424622 A) and further in view of Sheahan (US 20140139151 A1).
In regards to claim 5, Abts as modified by Keller does not explicitly indicate the rotor is detected by monitoring stator currents induced by a combination of rotor movement and the residual magnetism present in the rotor plate stack.

Hence, given the teaching of Sheahan it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the system of Abts as modified by Keller to further monitor stator current in relation to the rotors motion and magnetic field so when the power is removed it still possible to monitor the DC signal and the position of the motor when  a stopped request or start request is commanded, therefore,  improving the system reliability and protection. 


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846